UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6412


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IAN MCDONALD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake and William D. Quarles, Jr., District Judges. (1:05-cr-00146-CCB-1)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ian McDonald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ian McDonald appeals the district court’s order denying his motion for

reconsideration of the court’s order denying his motion for a sentence reduction under 18

U.S.C. § 3582(c)(2) (2012) and Amendment 782. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. McDonald, No. 1:05-cr-00146-CCB-1 (D. Md. Mar. 29, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2